DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed on 05/31/2022, has been entered and carefully considered. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the independent claims significantly which necessitates the new ground rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8 and 11, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee al (US 2018/0270812), in view of Samsung, “Potential Issues for BSR Latency Reduction”, provided by Applicant.
Regarding claim 1, 11, Lee teaches a method/device by a wireless device, comprising: 
receiving, by the wireless device, a radio resource control message comprising information about uplink resources of an uplink configured periodic grant (Fig. 6, configured SPS uplink grant; [0083]-[0089]) and a threshold ([0047], the threshold is the size of the UL grant).  
Lee doesn’t explicitly teach that identifying whether a size of data for uplink transmission is larger than the threshold, in response to the size of the data being larger than the threshold; multiplexing a buffer status report (BSR) onto at least one first packet; and transmitting the at least one first packet based on the information, wherein the BSR indicates the size of the data; and in response to the size of the data being lower than or equal to the threshold: transmitting at least one second packet based on the information without multiplexing of the BSR onto at least one second packet.
Samsung teaches that identifying whether a size of data for uplink transmission is larger than the threshold, in response to the size of the data being larger than the threshold;  multiplexing a buffer status report (BSR) onto at least one first packet;  and transmitting the at least one first packet based on the information, wherein the BSR indicates the size of the data (Fig. (a); Section 2, 3rd paragraph, “in which Y(<X) bytes of the UE’s data can be included. Then the UE transmits not only some of its data but also a BSR to let the eNB know its buffer status. Based on the BSR, the eNB can assign an amount of resources, in which the UE can include all of its remaining data”); and in response to the size of the data being lower than or equal to the threshold: transmitting at least one second packet based on the information without multiplexing of the BSR onto at least one second packet (Fig. b; “after receiving SR, the eNB can immediately assign an amount of resources, in which the UE can include all of its data (i.e., X bytes). In this case, the UE can complete the transmission using the first UL grant”).
Before the effective filing of the claim invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Samsung in the system disclosed by Lee for reducing BSR Latency by multiplexing BSR with a sending packet when the data of uplink transmission being larger than a first threshold. 


Regarding claim 5, 15, the aforementioned referenc further teaches that the radio resource control message comprises at least one parameter indicating that the uplink configured periodic grant can be used for data transmission (Lee, Fig. 6, step 3, SPS activation; [0086] and [0089]).  

Regarding claim 7, 17, the aforementioned references further teaches that activating the uplink configured periodic grant based on receiving the radio resource control message (Lee, [0115], “The SPS activation command may correspond  … RRC messages”; Fig. 6, SPS uplink grant is activated based on receiving SPS configuration and SPS activation + optional UL grant ).  

Regarding claim 8, 18, the aforementioned references further teach that the BSR is a regular BSR (Samsung, Section 2, 3rd paragraph, “A BSR to let the eNB know its buffer status”, BSR is divided into 3 types, padding BSR, Periodic BSR and regular BSR. Clearly, BSR recited in Samsung doesn’t belong the first two types).  

 Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee al (US 2018/0270812), in view of Samsung, “Potential Issues for BSR Latency Reduction”, provided by Applicant, further in view of Rong et al (2018/0199381). 
Regarding claim 2, 12, the aforementioned references teach all of the limitations recited in Claim 1, further teaches that the information about the uplink resources comprises a periodicity of the uplink resources (Fig. 6, SPS scheduling interval; [0085]), a timing offset ([Fig. 6, SPS time offset; [0091]) and a symbol number for identifying each of the uplink resources of the uplink configured periodic grant.  
Lee in view of Samsung doesn’t teach that a symbol number that identify a resource of an uplink grant of the configured periodic grant. 
Rong teaches that a symbol number that identify a resource of an uplink grant of the configured periodic grant ([0034], index of the grant-free transmission resources corresponds to symbol number that identify a resource of uplink grant). 
Before the effective filing of the claim invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Rong in the system disclosed by Lee in view of Samsung in order to precisely notify the allocated uplink grant resources by using index of the grant-free transmission resources. 

Regarding claim 3, 13, the aforementioned references further teach that the uplink configured periodic grant: starts from a first symbol based on: the timing offset (Lee, Fig. 6, SPS timing offset) and the symbol number (Rong, [0034]); and reoccurs with the periodicity (Lee, Fig. 6, SPS scheduling interval).  

Regarding claim 4, 14, the aforementioned references further teach the periodicity indicates a timer interval between two subsequent uplink resources of the uplink configured periodic grant (Lee, Fig. 6, SPS scheduling interval; [0085]).  

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee al (US 2018/0270812), in view of Samsung, “Potential Issues for BSR Latency Reduction”, provided by Applicant, further in view of Kuo, (US 2009/0300457). 
Regarding claim 10, 19, the aforementioned references teach all of the references except that receiving no uplink grant of an additional resource based on transmitting the BSR. Moulsley teaches receiving no uplink grant of an additional resource based on transmitting the BSR ([0011]). Before the effective filing of the claimed invention, it would have been obvious to utilize the teaching of Kuo in the system disclosed by Lee in view of Samsung for the purpose of improving uplink transmission in a user equipment so as to avoid system malfunction (see para 0003 of Kuo). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411